Citation Nr: 0002329	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-51 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of a subtotal gastrectomy currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from August 
1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision, in part, continued 
a 40 percent rating for the post-operative residuals of 
subtotal gastrectomy which had been in effect since October 
1957.

The case was previously before the Board in October 1997, 
when it was remanded for retrieval of medical records and 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post-operative residuals 
of a subtotal gastrectomy are manifested by bile 
regurgitation with heartburn, diarrhea, and complaints of 
pain and discomfort.  

3.  The service-connected post-operative residuals of a 
subtotal gastrectomy do not result in more than moderate 
disability.  






CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for post-
operative residuals of subtotal gastrectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.114 and Diagnostic Code 7308 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected stomach disability has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran had a history of a duodenal ulcer and underwent a 
subtotal gastrectomy in 1957, following which, in November 
1957, a VA examination was conducted.  The veteran reported 
that his weight was 160 pounds before his stomach surgery.  
Examination revealed a weight of 135 pounds.  The veteran had 
some complaints of nausea following meals and occasional 
diarrhea.  

Private hospital treatment records reveal that the veteran 
was hospitalized from August 18 to August 31, 1994 because of 
gastrointestinal bleeding.  Surgical intervention was 
required and another partial gastrectomy was conducted.  
Subsequent private medical records show follow-up and 
treatment for the veteran's gastrointestinal symptoms.  An 
April 1995 treatment record notes that the veteran had anemia 
and epigastric pain.  However, the veteran specifically 
denied having fever, chills, nausea, or vomiting.  He did 
report some fatigue; however, he also reported exercising 
that included walking 2 miles a day and lifting weights.  The 
RO has obtained the veteran's private medical treatment 
records dating from August 1994 to November 1995, and on all 
relevant reports the veteran denied having nausea and 
vomiting.  In October 1994, anemia and epigastric discomfort 
were noted and the veteran denied having nausea or vomiting.

In April 1996 a VA examination of the veteran was conducted.  
The veteran reported that he continued to have symptoms of 
gastrointestinal pain and that he was treated with Gaviscon.  
Physical examination revealed that the veteran was well 
nourished and that his abdomen was tender.  

A July 1996 letter from a VA physician described the 
veteran's disability as "moderately severe post gastrectomy 
syndrome" which was manifested by chronic recurrent 
diarrhea.  A September 1997 VA treatment note reveals that 
the veteran required medical treatment with Tagamet and 
Gaviscon.  He weighed 169 pounds.  A June 1998 VA treatment 
note reveals that the veteran's "health is OK except for 
some slight intermittent increment in bowel gasses.  Denies 
any abdominal cramps, diarrhea, or constipation."  

In April 1999 the most recent VA examination of the veteran 
was conducted.  The veteran reported having bile 
regurgitation and heartburn.  He reported that this required 
him to sleep with his upper body elevated and that it still 
interrupted his sleep.  He also reported upper right 
abdominal quadrant discomfort.  He reported taking Gaviscon 
and maintaining a bland diet.  The veteran's weight was 171 
pounds.  Physical examination revealed some abdominal 
tenderness.  The impression was bile reflux gastritis and 
bile reflux into the esophagus, subtotal gastrostomy with 
Billroth II anastomosis, and diarrhea.

Private medical records reveal that a colonoscopy was 
conducted in May 1999.  There was no evidence of bleeding 
although some polyps and internal hemorrhoids were noted.  
The veteran's representative asserts that this is related to 
his service connected gastrectomy.  However, the Board notes 
that there is no competent medical evidence of record 
indicating that the veteran's hemorrhoids and intestinal 
polyps, lower gastrointestinal disorders, are symptoms of the 
service connected residuals of a subtotal gastrectomy, an 
upper gastrointestinal disorder.  

The service connected post-operative residuals of a subtotal 
gastrectomy are currently rated as 40 percent disabling under 
diagnostic code 7308.  That rating contemplates moderate 
symptoms with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 60 percent rating, the 
highest rating assignable under this diagnostic code, 
contemplates severe symptoms associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. Part 4, § 4.114, Diagnostic Code 7308 
(1999).   

The Board notes that the veteran's service connected post-
operative residuals of a subtotal gastrectomy have been rated 
as 40 percent disabling since 1957, as such, are protected at 
this level.  

In July 1996 the veteran submitted his substantive appeal on 
a VA Form 9.  In his appeal he stated that the "Statement of 
the Case and Rating Decision state the veteran denied nausea, 
vomiting, fever, chills, and fatigue.  Bowel movements were 
reported formed.  This information is in error."  The 
veteran went on to assert that he has abdominal pain, reflux, 
fever chills, and fatigue.  He stated that that his weight 
dropped 7 pounds since the last VA examination.  He asserted 
that he was never asked about his symptoms by the VA 
examiner.  The Board finds these statements to be 
questionable at best.  Not only do the various VA examination 
reports reveal a lack of fever, nausea, and vomiting, but 
both VA and private medical treatment records have also 
recorded identical findings.  The veteran's assertions of 
weight loss are also unsupported.  The medical evidence of 
record reveals that the veteran's weight was 160 pounds 
before his stomach surgery in 1957.  Subsequently it dropped 
to 135 pounds in November 1957, but was noted to be 171 
pounds on VA examination in 1999.  

The evidence is against an increased rating for the veteran's 
service connected post-operative residuals of a subtotal 
gastrectomy.  The evidence of record reveals that the veteran 
suffers from diarrhea, heartburn, and reflux as residuals of 
his service connected subtotal gastrectomy.  There is no 
objective medical evidence of the severe nausea, sweating, 
circulatory disturbance after meals, hypoglycemic symptoms, 
weight loss with malnutrition and/or anemia, which would 
warrant a higher rating.  As such, the veteran does not meet 
the criteria for the next higher rating of 60 percent.  The 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the service connected post-
operative residuals of a subtotal gastrectomy.


ORDER

An increased rating for the post-operative residuals of a 
subtotal gastrectomy is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

